DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant have canceled claims 1-61 and 63-67.
Claim Objections
Claim 62 is objected to because of the following informalities:  on line 3, applicant need to insert --- the --- in front of “ultrapure water”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 62 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In instant claim 62, applicant recite “a composition comprising ultrapure water and a solute, wherein the ultrapure water is prepared by a process consisting essentially of: a) pumping ultrapure water and the solute through a transfer pipe and a nozzle into a hollow cylinder, wherein . . . and b) obtaining the composition from the chamber, wherein the ultrapure water increases cell permeability of the solute as compared to otherwise identical ultrapure water not prepared by the process”.
	Such subject matter is not supported in the originally filed disclosure and thus constitutes a new matter for the following reason: in each of the instances, in which the process as described in claim 62 is mentioned in present specification (see Fig.2, [0149]-[0151], [0154], [0155], [0157]-[0165] and [0169] of the US-PGPUB of present application), the composition that is pumped through the transfer pipe and the nozzle into the hollow cylinder (as recited in instant step (a)) contains ultrapure water and non-H2O substance (a solute), and the composition produced at the end of instant process is a composition comprising ultrapure water and a solute.  That is, according to the originally filed disclosure, instant process recited in claim 62 is a process used for encapsulating a solute in a water cluster, not for producing ultrapure water.  As indicated in Fig.2 and [0060] of present specification, applicant first produces ultrapure water by using combined processes other than instant process of claim 62 (i.e., by carbon filtration, optional slow sand bed treatment, reverse osmosis, electrodeionization and UV light treatment) and then the ultrapure water produced that way is combined with a non-H2O substance (solute) to form a blended aqueous formulation, and the blended aqueous formulation thus formed is then pumped through the transfer pipe and a nozzle into the hollow cylinder.  Thus, instant claim 62 which recite “[a] composition comprising ultrapure water and a solute, wherein the ultrapure water is produced by instant process . . . wherein the ultrapure water increases cell permeability of the solute as compared to otherwise identical ultrapure water not prepared by the process” clearly constitutes a new matter.  
Instant rejection on claim 62 can be overcome by changing “the ultrapure water” in line 2 to --- the composition --- and changing the last two lines of the claim to read --- wherein the ultrapure water of the composition prepared by the process increases cell permeability of the solute as compared to ultrapure water of a composition not prepared by the process ---.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 62, applicant recite “[a] composition comprising ultrapure water and a solute, wherein the ultrapure water is prepared by a process consisting essentially of: a) pumping ultrapure water and the solute through a transfer pipe and a nozzle into a hollow cylinder, . . .”  Such claim language is confusing because applicant is basically saying that ultrapure water is produced (or prepared) by pumping ultrapure water (the very thing applicant is trying to produce or prepare) through a transfer pipe and a nozzle into the hollow cylinder (i.e., applicant is saying that A is produced by using A).  
Instant rejection on claim 62 can be overcome by changing “the ultrapure water” in line 2 to --- the composition --- and changing the last two lines of the claim to read --- wherein the ultrapure water of the composition prepared by the process increases cell permeability of the solute as compared to ultrapure water of a composition not prepared by the process ---.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 62 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway et al (US 2006/0146644 A1) in view of Matlick (US 2017/0290854 A1).
Holloway teaches (abstract and [0006]) methods for manufacturing novel micro-cluster liquids such as water, comprising subjecting the liquid to cavitation such that entrained gases (instant solute) dissolved in the liquid form a plurality of cavitation bubbles.  In its claims 49 and 57 (see also Fig.4), Holloway teaches a system for producing a micro-cluster liquid from a starting liquid (such as purified or distilled water) comprising: a cavitation device which comprises: (i) a housing; (ii) a plurality of reverse-fed pump volutes disposed within the housing; (iii) a common chamber disposed at the center of the housing (Holloway’s (i)-(iii) teaches instant nozzle, instant hollow cylinder, instant intake hole and instant one or more jet openings that open into a chamber defined by instant hollow cylinder), (iv) each volute for establishing a rotational vortex for spinning the liquid in a circle and directing the liquid into the common chamber disposed at a center of the housing (thus Holloway teaches water passing through instant jet openings creating instant vortex in contact with the inner surface of the chamber defined by instant hollow cylinder); and (v) a discharge line connected to the common chamber for carrying the liquid out of the housing (thus, Holloway teaches instant step (b) obtaining the composition from the chamber); (vi) a pump for feeding the liquid into the cavitation device at a first pressure (thus, Holloway teaches instant step (a) pumping water through a transfer pipe to which instant nozzle is connected); and (vii) a tank for retaining the starting liquid; wherein the rotational vortex creates a partial vacuum within the spinning liquid so that cavitation bubbles are formed when the liquid exits the volute.  
Holloway does not teach that its liquid (or water) is ultrapure water.  However, Holloway teaches ([0006]) that the water to be used in its cavitation device (discussed above) is substantially free of minerals and furthermore teaches ([0033]) that oxygenated micro-cluster water (i.e., the micro-cluster water produced from the cavitation device which is then oxygenated) can be used to treat infections.  Matlick teaches (abstract and [0031]) compositions for treating bacterial infections in plants and animals, which comprise water clusters suspended in ultrapure water.  Since Holloway teaches that the water to be used in its device has to be substantially free of minerals (Holloway even filters distilled water before using it in its device – see Example 1) and also teaches that the micro-cluster water which is subsequently oxygenated can be used in treating infections, it would have been obvious to one skilled in the art to use ultrapure water  (which is not only free of minerals but also the highest standard of purity) as the starting liquid in Holloway’s cavitation device with a reasonable expectation of producing micro-cluster ultrapure water and with a reasonable expectation that subsequently oxygenated micro-cluster ultrapure water would treat bacterial infections in plants and animals.  Thus, Holloway in view of Matlick renders obvious instant composition of claims 62 and 68 (since Holloway in view of Matlick teaches or renders obvious a composition comprising ultrapure water and a solute that is prepared by the process described in instant claim 62, it is the Examiner’s position that the ultrapure water of the composition (taught by Holloway in view of Matlick) would naturally increase cell permeability of the solute as compared to ultrapure water of a composition not prepared by the process). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 62 and 68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/386,150 (reference application which has been allowed recently). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claim 1 of App.’150 teaches the following:

    PNG
    media_image1.png
    374
    633
    media_image1.png
    Greyscale

As shown above, claim 1 of App.’150 teaches instant process as described in claim 62.  Plus, claim 1 of App.’150 pumps a solution of ultrapure water (which implies the presence of solute together with the ultrapure water).  Thus, claim 1 of App.’150 renders obvious instant claims 62 and 68 (since claim 1 of App.’150 teaches a composition comprising ultrapure water and a solute prepared by the process of instant claim 62, it is the Examiner’s position that the ultrapure water of such a composition would naturally increase cell permeability of the solute as compared to ultrapure water of a composition not prepared by the process). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant argue that Holloway’s method of Holloway is vastly different than the method used to make the claimed composition that includes a novel form of ultrapure water and that these deficiencies are not remedied by Matlick.  Applicant argue that for example, applicant's method used to make the claimed form of ultrapure water requires exiting water through one or more jets into a chamber where a vortex is created in the chamber. That is, a vortex is created after the water has exited the jet—not prior to exiting the jet as required by Holloway. Applicant thus argue that the vortex used to create the claimed composition of ultrapure water occurs in the chamber not in a volute as in Holloway.  Applicant further argue that the jets used in Applicant’s process expel water toward the inside wall of the chamber so that the water expelled from the jet makes contact with the inside wall of the chamber. Applicant argue that the water jets do not expel the water toward other water jets whereas Holloway uses four volutes that each expel water toward one another—not the inside surface of the chamber as explained in Kozak’s 132 Declaration.  Applicant additionally argue that the process used to make the claimed form of ultrapure water is not carried out at a first pressure of “about 55 psig to more than 120 psig” and that Applicant’s process does not employ a pressure differential created by a pump where the first pressure is about 55 psig to more than 120 psig and the second pressure is about atmospheric pressure to “causes breakage of large liquid molecule matrices into smaller liquid molecule matrices.” /d. Instead, Applicant’s process uses a pressure of about 20 to 40 psi as shown in Kozak’s 132 Declaration.  Thus, applicant argue that instant form of ultrapure water is not obvious in view of Holloway and Matlick.
The Examiner disagrees.  First of all, Holloway’s and applicant’s processes may differ in detail, but their basic principles are the same.  Although Holloway’s water jets exiting the volute are not directed toward the chamber wall, but at each other (although at a 5o decreasing angle from the center line ([0039] of Holloway), the Examiner believes that there is sufficient angular momentum from the rotational vortex which spins the liquid in a circle such that after exiting the volute, the jets would be able to generate a second vortex with sufficient force to contact the chamber walls.  So, in Holloway, the Examiner believes that two vortices would be created, one before the jets exit the volute, and a second one after the jets exit the volute.  Thus, it is the Examiner’s position that Holloway meets instant limitation “wherein the ultrapure water passing through the one or more jet openings creates a vortex of ultrapure water in contact with an inner surface of the chamber.”  Secondly, instant claim 62 is a product-by-process claim, not a method claim, which requires a step of using a certain water pressure, or requires that a vortex is not to be created before exiting the jets or that the water jets do not face each other (In the telephone interview of October 27, 2021, the Examiner was told by applicant that they were going to amend the claims into method claims.  However, applicant filed a product-by-process claims instead).
	Applicant argue that the distilled water of Holloway (or for the sake of argument ultrapure water run through the cavitation device of Holloway) does not necessarily increase cell permeability because its process is vastly different from instant process.  Applicant present conductivity, FTIR, and NMR data to show that applicant’s inventive process for producing instant composition comprising ultra-pure water is vastly different from that of Holloway.  The Examiner disagrees for the simple reason that the comparison made is not fair.  Instead of comparing ultrapure water that went through instant process of claim 62 against ultrapure water that went through Holloway’s process, applicant compared ultrapure water that went through their process against distilled water that went through Holloway’s process.  Based on the Examiner’s understanding that there is already a fundamental difference in the conductivity between ultrapure water and distilled water, it would follow that the difference would be reflected in FTIR and NMR spectroscopy.  In order for the data to be persuasive, the comparison must be made between the ultrapure water that went through instant process of claim 62 and ultrapure water that went through Holloway’s process.  
Furthermore, applicant argue that if there is a prima facie case of obviousness (which Applicant does not admit), secondary considerations in the form of surprising/unexpected results are sufficiently strong to demonstrate the nonobviousness of the claimed invention and then point to Supplemental Declaration of Patrick Bishop filed on May 11, 2021 at paragraphs 8-17.  However, the Examiner believes that she has already addressed such argument previously in the Office Action mailed on August 17, 2021 (and there were still outstanding questions that were not answered by applicant).
With respect to the Double patenting rejection over the claims of copending App. No. 17/386,150, applicant state that they have submitted a Terminal Disclaimer.  However, no such terminal disclaimer is found on the record.
For the reasons stated above, instant 103 rejection and instant double patenting rejection still stand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        July 30, 2022